IN THE SUPREME COURT OF THE STATE OF NEVADA


                TODD MICHAEL HONEYCUTT,                               No. 68511

                              vs.
                                  Appellant,
                                                                               FILED
                THE STATE OF NEVADA,
                                  Respondent.
                                                                               MAR 0 4 2016
                                                                            TRACIE K UNDEMAN
                                                                          CLERK?\,OPREME COURT
                                     ORDER DISMISSING APPEAL              BY
                                                                                DEPUTY CLERK

                            This is a direct appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Michelle Leavitt, Judge.
                            Appellant's counsel has filed a motion to voluntarily dismiss
                this appeal. In support of the motion, appellant's counsel has submitted
                an affidavit,' wherein counsel avers that: he spoke with appellant "and
                confirmed that he wishes to withdraw the instant appeal." Appellant "has
                received sufficient explanation of the legal effects and consequences of
                withdrawing the instant appeal," and appellant "has given knowing and
                voluntary approval of and consent to the withdrawal of the instant
                appeal." Cause appearing, we
                            ORDER this appeal DISMISSED.


                                                      tertAlTh
                                        Hardesty


                   da-•
                Saitta                                    Pickering
                                                                                       , J.



                       'Counsel's motion for an extension of time to file the affidavit in
                support of motion to withdraw the appeal is granted. The clerk shall file
                the affidavit received on February 19, 2016.


SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                       /6-010Z2
                   cc: Hon. Michelle Leavitt, District Judge
                        Christopher R. Arabia
                        Attorney GenerallCarson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    Cgo
                                                      2